[Exhibit 99.28.m. Rule 12b-1 Plan] AMERICAN INDEPENDENCE FUNDS TRUST CLASS A DISTRIBUTION PLAN AND AGREEMENT This Plan and Agreement (the "Plan") constitutes the Distribution Plan for the Class A shares of the portfolio series (each a "Fund" and collectively the "Funds") of American Independence Funds Trust, a Delaware business trust (the "Trust"), adopted pursuant to the provisions of Rule 12b-1 under the Investment Company Act of 1940 (the "Act") and the related agreement between the Trust and Matrix Capital Group, Inc. (the "Distributor"). During the effective term of this Plan, the Fund may incur expenses primarily intended to result in the sale of its Class A shares upon the terms and conditions hereinafter set forth: SECTION 1. The Fund shall pay to the Distributor a monthly fee at the annual rate of 0.25% of the average net asset value of the Class A shares of the Fund, as determined at the close of each business day during the month (the "Monthly Limitation"), to compensate the Distributor for services provided and expenses incurred by it in connection with the offering of the Fund's Class A shares, which may include, without limitation, (i) the payment by the Distributor to investment dealers of commissions on the sale of Class A shares as set forth in the then current Prospectus or Statement of Additional Information of the Fund; (ii) paying compensation to and expenses of personnel of the Distributor who support distribution of Class A shares; (iii) paying of or reimbursing the Distributor for interest and other borrowing costs on its unreimbursed Carry Forward Expenses (as hereinafter defined) at the rate paid by the Distributor or, if such amounts are financed by the Distributor by its own resources or by an affiliate, at the rate of I% per annum above the prime rate (which shall mean the most preferential interest rate on corporate loans at large U.S. money center commercial banks) then being reported in the Eastern edition of the Wall Street Journal (or if such prime rate is no longer so reported, such other rate as may be designated from time to time by the distributor with the approval of the Qualified Trustees, as defined below); and (iv) other direct distribution costs of the type approved by the Board of Trustees, including without limitation the costs of sales literature, advertising and prospectuses, (other than those furnished to current shareholders) and state "blue sky" registration expenses. Such fees shall be payable for each month within 15 days after the close of such month. The Distributor's cost of providing the above mentioned services are hereinafter collectively referred to as "Distribution Costs". Carry Forward Expenses are Distribution Costs that are not paid in the fiscal month in which they arise because they exceed the Monthly Limitation. A majority of the Qualified Trustees, may, from time to time, reduce the amount of such payments, or may suspend the operation of the Plan for such period or periods of time as they may determine. SECTION 2. This Plan shall not take effect until: (a) it has been approved by a vote of a majority of the outstanding Class A shares of the Fund; (b) it has been approved, together with any related agreements, by votes of the majority (or whatever greater percentage may, from time to time, be required by Section 12(b) of the Act or the rules and regulations thereunder) of both (i) the Trustees of the Trust, and (ii) the Qualified 1 Trustees of the Trust, cast in person at a meeting called for the purpose of voting on this Plan or such agreement; and (c) the Fund has received the proceeds of the initial public offering of its Class A shares. SECTION 3. This Plan shall continue in effect for a period of more than one year after it takes effect only so long as such continuance is specifically approved at least annually in the manner provided for approval of this Plan in Section 2(b). SECTION 4. The Distributor shall provide to the Trustees of the Trust, and the Trustees shall review, at least quarterly, a written report of the amounts so expended and the purposes for which such expenditures were made. SECTION 5.
